Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 1 of 18 PageID 392



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ARTHUR DAWSON,

         Plaintiff,

vs.                                             Case No. 6:18-cv-1908-Orl-37KRS

BRUCE TELEKY, INC., POSTERAZZI
CORP., and BRUCE TELEKY,

         Defendants.


                      PLAINTIFF’S RESPONSE IN OPPOSITION TO
                         DEFENDANTS’ MOTION TO DISMISS

         Plaintiff, Arthur Dawson (“Plaintiff”), hereby files his Opposition to

Defendants’ Motion and Memorandum of Law to Dismiss Plaintiff’s Amended

Complaint [DE 56] (“Motion to Dismiss”), and includes the following

Memorandum of Law in support thereof.

                              MEMORANDUM OF LAW

      A. This Court has Personal Jurisdiction over Defendants

         “In order to prevail upon a motion contesting personal jurisdiction, Plaintiff

need only make a prima facie showing that jurisdiction exists.” Prentice v. Prentice

Colour, Inc., 779 F.Supp. 578, 583 (M.D. Fla. 1991) (citing DeLong Equipment Co.

v. Washington Mills Abrasive Co., 840 F.2d 843, 845 (11th Cir. 1988)). Plaintiff

satisfies this burden by presenting “enough evidence to withstand a directed verdict,

and the district court must accept facts as alleged in the complaint as true, to the

extent they are uncontroverted by defendant's affidavits.” Id. (citing Madara v. Hall,
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 2 of 18 PageID 393



916 F.2d 1510 (11th Cir. 1990)). Accordingly, the Court “should consider all of the

evidence … in the light and with all reasonable inferences most favorable to the party

opposing the motion.” Busby v. City of Orlando, 931 F.2d 774, 777 (11th Cir. 1991)

(discussing standard for directed verdict) (quoting Boing Co. v. Shipman, 411 F.2d

365, 374 (5th Cir. 1969) (en banc)). If evidence exists “that reasonable and fair-

minded persons in the exercise of impartial judgment might reach different

conclusions,” then ruling against personal jurisdiction is improper. Id.

       Defendants’ jurisdictional arguments focus mainly on the claims that: (a)

Defendants never maintained any physical facilities or solicit any business is Florida;

and (b) the Amended Complaint purportedly does not contain any allegations of

infringement in Florida. However, as explained in detail below: (1) Defendants have

waived any jurisdictional arguments because they availed themselves of the judicial

resources of this forum and indicated a commitment to engaging and pursuing

discovery; (2) they have narrowly interpreted Florida law and long standing

precedent concluding that personal jurisdiction is appropriate in this case under

Florida’s long arm statute; and (3) Plaintiff has provided several allegations showing

that Defendants’ intentionally availed themselves of the benefits of this jurisdiction.

       1. Defendants have Waived any Challenge to Personal Jurisdiction

       From the onset, Defendants have been significantly involved in litigating this

case, proving they have waived any challenges to jurisdiction by their conduct. In order

to determine whether a party has waived its ability to challenge jurisdiction, courts look

to the following two factors:

               First, the more time that passes between service of process
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 3 of 18 PageID 394



               and defendant’s motion to dismiss for lack of personal
               jurisdiction, the more likely courts will find
               waiver….Second, in addition to the sheer passage of time,
               courts assessing whether there is a waiver by conduct look
               to the extent of the objecting defendant’s involvement in
               the action. The more active a defendant has been in
               litigating a case, the more likely it is that the defendant will
               be deemed to have waived defects in personal jurisdiction.


Salinero v. Johnson & Johnson, Inc., 2019 WL 2410076, at *3 (S.D. Fla. June 7, 2019);

see also Continental Bank, N.A. v. Meyer, 10 F.3d 1293, 1297 (7th Cir. 1993) (waiving

personal jurisdiction defense where defendants participated in lengthy discovery, filed

various motions, and opposed a number of plaintiff’s motions, before filing its Rule

12(b)(2) motion).

       The court’s analysis in Salinero is particularly instructive in this case.     In

Salinero, the court held that the defendant had waived its challenge to personal

jurisdiction because the defendant, among other things:

      delayed filing its motion to dismiss for six (6) months;

      participated in a case management conference with plaintiffs; and

      issued several requests for discovery and held hearings to address issues with the

       plaintiff’s production.

Salinero, 2019 WL 2410076, at *5 (S.D. Fla. June 7, 2019).

The facts in Salinero are nearly identical to the facts herein:

      Defendant answered the original Complaint without moving to dismiss on

       jurisdictional grounds [DE 33];

      Defendants waited eight (8) months (or when they had a chance to take a second

       crack at the apple upon Plaintiff filing his Amended Complaint) to file the Motion
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 4 of 18 PageID 395



       to Dismiss challenging jurisdiction [DE 56];

      Defendants participated in a case management conference with Plaintiff and

       submitted a joint report to this Court [DE 39]; and

      Defendants issued several discovery requests and held a hearing to address issues

       with Plaintiff’s response thereto [DE 43, 44].

       Therefore, just like in Salinero, Defendants have waived any challenges to

personal jurisdiction in this matter.

       2. Personal Jurisdiction is Appropriate under Florida’s Long-Arm
          Statute

       Defendants’ interpretation of how this Court should apply Florida’s long-arm

statute is narrowly tailored to fit its purpose, and misinterprets the full extent of

Florida law. Indeed, in this case, personal jurisdiction is specifically derived from

both Fla Stat. §§ 48.193(1)(a)(2) and (6), which respectively provide for specific

personal jurisdiction over persons for causes of action arising out of:

               2. Committing a tortious act within this state; [and]
               …
               6.      Causing injury to persons or property within this
               state arising out of an act or omission by the defendant
               outside this state, if, at or about the time of the injury,
               either:
                  a.   The defendant was engaged in solicitation or
               service activities within this state; or
                 b. Products, materials, or things processed, serviced,
               or manufactured by the defendant anywhere were used
               or consumed within this state in the ordinary course of
               commerce, trade, or use.

It is well recognized that Fla. Stat. § 48.193(1)(a)(2), formerly “§ 48.193(b) of the

Florida long-arm statute[,] permits jurisdiction over the nonresident defendant who
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 5 of 18 PageID 396



commits a tort outside of the state that causes injury inside the state.” Licciardello v.

Lovelady, 544 F.3d 1280, 1283 (11th Cir. 2008) (citing Posner v. Essex Ins. Co., 178

F.3d 1209, 1216 (11th Cir. 1999)). Copyright infringement is a tortious act, BUC

Int’l Corp. v. Int’l Yach Council Ltd., 517 F.3d 1271, 1278 (11th Cir. 2008), and “a

person who infringes upon a copyright whose owner resides in Florida causes injury

inside the state.” Roof & Rack Prods. V. GYB Investors, LLC, 13-cv- 80575, 2014

U.S. Dist. LEXIS 92334, at *5 (S.D. Fla. Jul. 8, 2014); Yellow Pages Photos v.

Ziplocal, 8:12-cv-755-T-26-TBM, 2012 U.S. Dist. LEXIS 100235, at *18 (M.D.

Fla. Jul. 19, 2012) (“The situs of the injury in copyright infringement for purposes of

personal jurisdiction, has generally been held to be the state where the copyright

owner resides.”); cf. Nida Corp. v. Nida, 118 F.Supp.2d 1223, 1228 (M.D. Fla. 2000)

(“Injury from trademark infringement occurs in the state where the trademark owner

resides.”).

       Defendants’ reliance on the decisions in Horizon and Milberg is misguided.

Neither of these cases involves copyright infringement through the use of internet media

like in the present case – which, as explained above, is an important element of

determining jurisdiction. Instead, the only contact alleged in Horizon was one instance

when the defendant telephonically contacted a Florida-based partnership and

electronically accessed its computer files. Horizon Aggressive Growth, L.P. v. Rothstein-

Kass, P.A., 421 F.3d 1162, 1164 (11th Cir. 2005). Similarly, in Milberg, the only alleged

contact was a dispute over whether the contract in question was signed in Florida. Unlike

the cases relied upon by Defendants, the Amended Complaint explicitly alleges

Defendants continuous and intentional contact with Florida. See Amend. Compl. at
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 6 of 18 PageID 397



¶¶10(a)-(c); 11(a)-(d); 29-30. Therefore, based on the above, because Plaintiff, the

copyright owner, resides in Florida, Defendants’ infringement has caused injury in

Florida, and jurisdiction applies pursuant to Fla. Stat. §48.193(1)(a)(2).

       3. The Amended Complaint Sufficiently Alleges Defendants’ Minimum
          Contacts with Florida

       Defendants’ suggestion that this Court lacks specific jurisdiction in this matter

because Defendants “have no records suggesting the allegedly infringing prints were ever

sold in Florida,” once again misapplies Florida law. Specifically, in Florida, the “effects”

test is applied in intentional tort cases such as this. Smith v. Trans-Siberian Orchestra,

728 F. Supp. 2d 1315, 1323 (M.D. Fla. 2010). Under this test, a defendant must have

“(1) committed an intentional tort (2) that was directly aimed at the forum, (3) causing an

injury within the forum that the defendant should have reasonably anticipated.” Id.

(“Applying the test to intentional tort cases is justified by the fact that states have a

special interest in exercising jurisdiction over those who commit intentional torts causing

injury to their residents”). With respect to the first element, “[i]ntellectual property

infringement constitutes an intentional tort if the infringement is undertaken with the

purpose of making money.” Id. As for the second element, “a defendant's tortious act is

aimed at the forum state, if it is directed at a resident of the forum.” Id. Lastly, the third

element is satisfied if “the tort cause[s] an injury within the forum that the defendant

should have reasonably anticipated is also met.” Id.

       The court’s analysis in Smith is instructive here. In Smith, the defendant, who had

no physical presence in Florida other than through his website, offered one of plaintiff’s

copyrighted works for sale on his website, infringing on the plaintiff’s rights. Id. at 1318.
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 7 of 18 PageID 398



The court determined that the plaintiff’s amended complaint satisfied the access test

because:

   -   First element: defendant’s conduct was intentional because it sold plaintiff’s

       copyrighted work through its website;

   -   Second element: the defendant directly aimed it conduct to Florida because

       plaintiff’s amended complaint alleged that:

           o The plaintiff’s copyrighted work was registered with the U.S. Copyright
             Office;
           o The defendant was on notice of its infringement since the defendant’s
             president, was named as a defendant in the case;
           o The defendant continued to engage in the averred infringement; and
           o The defendant perpetrated the copyright infringement in reckless disregard
             of the plaintiff’s rights or, alternatively, that it did so maliciously.

   -   Third element: the third element was satisfied because, by offering the plaintiff’s

       work for sale on its website, the defendant deprived the plaintiff the opportunity

       to profit from its protected work.

Id. at 1324.

       The facts in Smith are nearly identical to the facts herein. Specifically:

   -   First element: Defendants sold Plaintiff’s copyrighted works through their website

       and other internet pages;

   -   Second element: Just like in Smith, the Amended Complaint alleges that:

           o Plaintiff’s works are registered with the U.S. Copyright Office. See
             Amend. Compl. at ¶18;
           o Defendants are and have been on notice of their infringement since the
             filing of this suit;
           o Defendants continue to infringe on Plaintiff’s copyright. See Id. at ¶77;
             and
           o Defendants perpetrated the copyright infringement willfully See Id. at
             ¶¶76,93,103,114.
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 8 of 18 PageID 399



   -   Third element: Defendants sold Plaintiffs’ copyrighted works on their website,

       thereby depriving him of the opportunity to profit from its protected work.

Indeed, based on the above, Plaintiff has sufficiently satisfied the access test.

       Lastly, Defendants suggest that Plaintiff has made several admissions in this case,

some of which include that Defendants purportedly had no contact with Florida. See

Mot. To Dismiss at pp. 8-9.        These purported “admissions,” however, are a mere

technicality because they were admitted by default when Plaintiff was not able to answer

Defendants’ Request for Admissions within the stated deadline. Nonetheless, any default

admissions should be disregarded because Defendants have repeatedly sought, and will

receive, Plaintiff’s actual responses to Defendant’s Request for Admissions shortly upon

the filing of this response, which will supersede these default “admissions.”

   B. Plaintiff has Satisfied all of the Pleading Requirements

       A complaint must merely provide “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). A court may not

dismiss a complaint for failure to state a claim “unless it appears beyond doubt that

the plaintiff can prove no set of facts in support of his [or her] claim which would

entitle him [or her] to relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957). “[All] a

complaint must contain [is] sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal (2009) 556 U.S. 662,

678 (quoting Bell Atl. Co. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 9 of 18 PageID 400



         In determining whether a complaint survives a motion to dismiss under Rule

12(b)(6), “courts must consider the “complaint in its entirety, as well as other sources

…, in particular, documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 323 (2007) (citing 5B Wright & Miller § 1357 (3d ed.

2004 and Supp. 2007)). And, courts must do so “accepting the facts alleged in the

complaint as true and drawing all reasonable inferences in the plaintiff’s favor.”

Elmore v. Fulton Cnty. Sch. Dist., 605 Fed.Appx. 906, 909 (11th Cir. 2015) (citing

Butler

v. Sheriff of Palm Beach Cnty., 685 F.3d 1261, 1265 (11th Cir. 2012)); see also

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

         A complaint “need not include ‘detailed factual allegations.’” Rodriguez-

Vives v. P.R. Firefighters Corps of P.R., 743 F.3d 278, 283 (1st Cir. 2014) (quoting

Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 53 (1st Cir. 2013)). Rather, “it is

only necessary that the allegation in [the] complaint ‘raise a reasonable expectation

that discovery will reveal evidence’ corroborating [plaintiff’s] claims.” Ash v. Royal

Caribbean Cruises Ltd., 2014 U.S. Dist. LEXIS 164691, at *12 (S.D. Fla. Nov. 25,

2014) (quoting Twombly, 550 U.S. at 556, 570); see       also

Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (same).

“Determining whether a complaint states a plausible claim for relief will … be a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.”      Iqbal, 556 U.S. at 679 (citations omitted).
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 10 of 18 PageID 401



        1. Plaintiff has Sufficiently Alleged Direct Copyright Infringement Against
           BTI and Teleky

        A prima facia case of copyright infringement only requires the proof of two

 elements: “(1) ownership of a valid copyright, and (2) copying of constituent

 elements of the work that are original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

 Inc., 499 U.S. 340, 361 (1991); see also Peter Letterese & Assocs. V. World Inst. Of

 Scientology   Enters., 533 F.3d 1287, 1300 (11th Cir. 2008); 4 Melville B. Nimmer

 and David Nimmer, Nimmer on Copyright § 13.01 (Matthew Bender, Rev. Ed.). As

 used in the previous sentence, the term “copying” is “shorthand to refer to the

 infringement of a copyright holder’s exclusive rights under a copyright.” Dream

 Custom Homes, Inc. v. Modern Day Constr., Inc., 773 F.Supp.2d 1288, 1299 (M.D.

 Fla. 2011) (quoting Country Kids ‘N City Slickers, Inc. v. Sheen, 77 F.3d 1280, 1284

 (10th Cir. 1996)); see also Gwynn v. Rabco Leasing, Inc., 2010 U.S. Dist. LEXIS

 45215, at *15 (M.D. Fla. Apr. 2, 2010) (“Copying occurs when either a person or an

 entity exercises without authorization any of the copyright owner’s exclusive

 rights.”); 4 Nimmer §§ 8.02[A], 13.01 n.4. Additionally, “although [17 U.S.C.] §

 411(a)’s registration requirement [for United States works] is not jurisdictional, it

 nevertheless amount to ‘a precondition to filing a claim’” of copyright infringement.

 Dowbenko v. Google Inc., 582 F.App’x 801, 805 (11th Cir. 2014).

        Defendants’ suggestion that claims for copyright infringement are subject to a

 heightened pleading requirement does not comport with the liberal pleading

 requirements found in the Federal Rules of Civil Procedure, and has been routinely

 rejected by courts in the Eleventh Circuit and other jurisdictions. See, e.g., Klein &
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 11 of 18 PageID 402



 Heuchan, Inc. v. Costar Realty Info., Inc., No. 8:08-cv-1227-T-30EAJ, 2009 U.S.

 Dist. LEXIS 35025, at *6 (M.D. Fla. Apr. 8, 2009) (rejecting contention that plaintiff

 must plead “by what acts and during what time frame” the defendant infringed on the

 copyright); Stripteaser, Inc. v. Strike Point Tacke, LLC, No. 13-cv-62742-CMA, 2014

 U.S. Dist. LEXIS 28091, at *8-9 (S.D. Fla. Mar. 5, 2014) (same); John Wiley &

 Sons, Inc. v. Golden, No. 14-cv-942-AET, 2015 U.S. Dist. LEXIS 19558, at *21-23

 (D.N.J. Feb. 19, 2015); Arista Records LLC v. Greubel, 435 F.Supp.2d 961, 964

 (N.D. Tex. 2006) (same); see also Mid Am. Title Co. v. Kirk, 991 F.2d 417, 421 (7th

 Cir. 1993) (rejecting heightened pleading requirement for copyright infringement),

 cert. denied, 510 U.S. 932 (1993); Geophysical Serv. v. ConocoPhillips Co., No. 15-

 cv-2766-H, 2016 U.S. Dist. LEXIS 63231, at *37 n.7 (S.D. Tex. May 13, 2016)

 (“There is not a heightened pleading standard for copyright infringement claims.”).

        The Amended Complaint undoubtedly contains sufficient factual matter to

 establish the plausibility that Plaintiff owns the valid copyrights to Artworks-in-Suit

 that are the subject of this litigation and that they were registered with the U.S.

 Copyright Office prior to the commencement of this litigation. Indeed, it alleges that:

                -      Plaintiff is the registered owner of the copyrights to
                the original artwork set forth in Exhibit A (the “Artwork-
                in-Suit”);
                -      Dawson is the author of the Artwork-in-Suit;
                -      At all times, Dawson has been the sole owner of the
                copyrights to the Artwork-in Suit; and
                -      The Artwork-in-Suit were registered with the
                United States Copyright Office, and are the subjects of
                Certificate of Registration number VA 596-622 (the “’622
                Registration”)…, with the effective registration date of
                December 13, 1993;

 See Amend. Compl. at ¶¶2,15,17,18. Exhibit A of the Amended Complaint contains a
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 12 of 18 PageID 403



 copy of each of the Artworks-in-Suit, along with each artwork’s respective title,

 title of     copyright registration, alternative title of copyright registration (if any),

 and registration number. See Id. at Ex A. Exhibit B of the Amended Complaint

 contains a copy of the Certificate of Registration that was issued by the U.S.

 Copyright office for each of the Artworks-in-Suit prior to the commencement of this

 litigation. See Id. at Ex. B.

        The Amended Complaint also contains sufficient allegations to establish that

 the Defendants infringed on Plaintiff’s exclusive copyrights to the Artworks-in-Suit.

 Specifically, the Amended Complaint alleges that:

                -       Beginning around March 2016, Plaintiff searched
                his name in Google and, in the search results, discovered
                listings of prints of the Artwork-in-Suit on the BTI Website
                and the websites of various third-parties (the “TPI”),
                including       www.artprints.com,      www.pricefalls.com,
                www.posterazzi.com,                       www.newegg.com,
                www.massgenie.com,                          www.prints.com,
                www.barewalls.com, www.walmart.com, and Google
                Shopping.
                -       Specifically, the BTI Website displayed a copy of
                Conversations at the Mensroom and offered prints of it for
                sale and distribution.
                -      The BTI Website indicated that BTI had sold out of
                copies of Field of Purple.
                -       Upon information and belief, through the BTI
                Website, BTI had displayed copies of, offered for sale,
                sold, and distributed copies of the Artwork-in-Suit.
                -      Upon information and belief, Bruce Teleky was and
                continues to be the moving force behind BTI’s direct and
                contributory infringement of Dawson’s copyrights to the
                Artwork-in-Suit.
                -       Specifically, upon information and belief, Bruce
                Teleky has and continues to personally order, direct, and/or
                participate in BTI’s efforts to, directly and/or through the
                TPIs, reproduce the Artwork-in-Suit in copies, publicly
                display copies of the Artwork-in-Suit, and/or distribute
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 13 of 18 PageID 404



                copies of the Artwork-in-Suit to the public.

 See Id. at ¶¶44-47,60-61. Clearly, the Amended Complaint sets forth a prima facie

 case for copyright infringement. It certainly apprises Defendants of the facts upon

 which Plaintiff’s claim is based – Defendants’ unauthorized use of the Artwork-in-

 Suit on its websites and social media pages. The Amended Complaint also identifies

 Defendants’ websites and social media pages and identifies the Artwork-in-Suit

 being displayed therein. See Id. at 27,44. This is sufficient to notify Defendants as to

 the type of infringing conduct and the source of the claims. Further details will, no

 doubt, be elicited during the discovery stage of litigation.

        2. The Artwork-in-Suit is Subject to a Valid Registration

        A “[c]opyright inheres in authorship and exists whether or not it is ever registered.

 The Copyright Act makes clear that registration is a separate issue from the existence of

 the copyright itself.” Arthur Rutenberg Homes, Inc. v. Drew Homes, Inc., 29 F.3d 1529,

 1531 (11th Cir. 1994). “Certainly, if registration does not confer copyright, neither can

 erroneous registration take it away. Copyright ownership and the effect of mistaken

 copyright registration are separate and distinct issues.” Id. at 1531.

        The Plaintiff’s Registration constitutes prima facie evidence of the validity of the

 copyright and of the facts stated in the certificate.” 17 U.S.C. § 410. While a copyright

 registration is a prerequisite to filing an infringement action, see 17 U.S.C. § 411(a), in

 some instances, inaccuracies can invalidate a registration, thus voiding compliance with

 this prerequisite. 17 U.S.C. § 411(b) provides:

        A certificate of registration satisfies the requirements of this section and section
        412, regardless of whether the certificate contains any inaccurate information,
        unless—
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 14 of 18 PageID 405



         (A) the inaccurate information was included on the application for copyright
         registration with knowledge that it was inaccurate; and

         (B) the inaccuracy of the information, if known, would have caused the Register
         of Copyrights to refuse registration.

         (2) In any case in which inaccurate information described under paragraph (1) is
         alleged, the court shall request the Register of Copyrights to advise the court
         whether the inaccurate information, if known, would have caused the Register of
         Copyrights to refuse registration.

 Indeed, in the Eleventh Circuit the law is clear and well settled that “there must be a

 showing of scienter in order to invalidate a copyright registration.” Roberts v. Gordy, 877

 F.3d 1024, 1040-41 (11th Cir. 2017); see also Original Appalachian Artworks, Inc. v. Toy

 Loft, Inc., 684 F.2d 821, 828 (“While ... omissions or misrepresentations in a copyright

 application can render the registration invalid, a common element among them has been

 intentional or purposeful concealment of relevant information. Where this element of

 ‘scienter’ is lacking, courts generally have upheld the copyright.”); Donald Frederick

 Evans & Assocs., Inc. v. Cont'l Homes, Inc., 785 F.2d 897, 904 (11th Cir. 1986) Donald

 Frederick Evans, 785 F.2d at 904; St. Luke's Cataract & Laser Inst., P.A. v. Sanderson,

 573 F.3d 1186, 1201 (11th Cir. 2009) (“Omissions or misrepresentations in a copyright

 application can render the registration invalid where there has been intentional or

 purposeful concealment of relevant information. Thus, there must be a showing of

 scienter in order to invalidate a copyright registration.”) (internal citations omitted).

         “Therefore, in order to invalidate a registration, (1) the application must contain

 inaccuracies, (2) the inaccuracies must be material, and (3) the applicant must have the

 required scienter of intentional or purposeful concealment.” Roberts v. Gordy, 877 F.3d

 1031. Here, Defendants have neither alleged, nor even implied, the scienter necessary to

 invalidate Plaintiff’s registration.
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 15 of 18 PageID 406



        3. Plaintiff has Alleged Access and Copying

        Defendants’ claim that Plaintiff failed to provide examples of Defendants’

 infringement or provide a copy of the infringed work for comparison are patently false.

 As explained above, the Amended Complaint specifically alleged that:

                -       Beginning around March 2016, Plaintiff searched
                his name in Google and, in the search results, discovered
                listings of prints of the Artwork-in-Suit on the BTI Website
                and the websites of various third-parties (the “TPI”),
                including       www.artprints.com,      www.pricefalls.com,
                www.posterazzi.com,                       www.newegg.com,
                www.massgenie.com,                          www.prints.com,
                www.barewalls.com, www.walmart.com, and Google
                Shopping.
                -       Specifically, the BTI Website displayed a copy of
                Conversations at the Mensroom and offered prints of it for
                sale and distribution.
                -      The BTI Website indicated that BTI had sold out of
                copies of Field of Purple.

 Id. at 44-45. Additionally, Defendants surely have access to their own websites that

 contain the infringed works. Certainly, Defendants can compare them to each of the

 Artworks-in-Suit identified in Exhibit A to the Amended Complaint in order to ascertain

 that they have, in fact, infringed on Plaintiff’s copyright.




        4. Plaintiff has Properly Alleged Willful Infringement

        Defendants’ claim that Plaintiff has failed to allege that their actions were willful

 or that they were on notice of their infringement is without merit. Indeed, the Amended

 Complaint contains several allegations that Defendants knew that they did not have the

 right to reproduce the Artwork-in-Suit, but did so anyway:
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 16 of 18 PageID 407



                -       Dawson did not license any of his artwork to
                Defendants for further reproduction.
                -       Dawson did not grant a license, authorize, permit,
                or consent to Bruce Teleky or BTI reproducing any of his
                artwork in copies (including both by print and electronic
                means).
                -       Dawson did not sell prints of the Artwork-in-Suit to
                Bruce Teleky or BTI.
                -       Dawson did not grant a license, authorize, permit,
                or consent to Bruce Teleky or BTI reproducing the
                Artwork-in-Suit in copies (including both by print and
                electronic means), or the subsequent public distribution or
                display of such copies of the Artwork-in-Suit.
                -       Beginning around March 2016, Plaintiff searched
                his name in Google and, in the search results, discovered
                listings of prints of the Artwork-in-Suit on the BTI Website
                and the websites of various third-parties (the “TPI”),
                including       www.artprints.com,      www.pricefalls.com,
                www.posterazzi.com,                       www.newegg.com,
                www.massgenie.com,                          www.prints.com,
                www.barewalls.com, www.walmart.com, and Google
                Shopping.
                -       Specifically, the BTI Website displayed a copy of
                Conversations at the Mensroom and offered prints of it for
                sale and distribution.
                -      The BTI Website indicated that BTI had sold out of
                copies of Field of Purple.
                -       Upon information and belief, through the BTI
                Website, BTI had displayed copies of, offered for sale,
                sold, and distributed copies of the Artwork-in-Suit.
                -      Upon information and belief, Bruce Teleky was and
                continues to be the moving force behind BTI’s direct and
                contributory infringement of Dawson’s copyrights to the
                Artwork-in-Suit.

 Id. at 37-39, 44-46.


        5. Plaintiff’s Contributory and Vicarious Claims are Properly Pled

        Defendants’ suggestion that the Amended Complaint purportedly fails to provide

 any allegations showing to support Plaintiff’s claims for contributory and vicarious

 liability is baseless. In order to allege contributory copyright infringement, “a plaintiff
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 17 of 18 PageID 408



 must show that one ‘with knowledge of the infringing activity, induces, causes or

 materially contributes to the infringing conduct of another.’” GlobalOptions Servs., Inc.

 v. N. Am. Training Grp., Inc., 131 F. Supp. 3d 1291, 1299 (M.D. Fla. 2015). Similarly,

 in order to properly allege vicarious copyright infringement, “a plaintiff must show that

 ‘the defendant profits directly from the infringement and has a right and ability to

 supervise the direct infringer.” Id.

        In the present case, the Amended Complaint makes several allegations showing

 that Defendants materially caused and benefitted from third parties’ direct infringement

 of Plaintiff’s copyright:

                -       Upon information and belief, BTI is one of the
                distributors from which Posterazzi Corp. (“Posterazzi”)
                and/or other [third parties] purchase prints for resale, and
                that the sales of those prints are directly fulfilled (e.g.
                shipped) by BTI.
                -       Plaintiff never sold copies of Artwork-in-Suit to the
                [third parties] or licensed the [third parties] to reproduce,
                display, or distribute the Artwork-in-Suit.
                -       Upon information and belief, Bruce Teleky was and
                continues to be the moving force behind BTI’s direct and
                contributory infringement of Dawson’s copyrights to the
                Artwork-in-Suit.
                -       Specifically, upon information and belief, Bruce
                Teleky has and continues to personally order, direct, and/or
                participate in BTI’s efforts to, directly and/or through the
                [third parties], reproduce the Artwork-in-Suit in copies,
                publicly display copies of the Artwork-in-Suit, and/or
                distribute copies of the Artwork-in-Suit to the public.
                -       Upon information and belief, Bruce Teleky
                financially benefited from BTI’s direct and/or contributory
                infringements of Dawson’s copyrights to the Artwork-in-
                Suit.

 See Amend. Compl. at ¶¶54-55,60-62. Indeed, Plaintiff has satisfied all of the necessary

 requirements and its vicarious and contributory infringement claims are sufficient.

                                 REQUEST FOR RELIEF
Case 6:18-cv-01908-RBD-LRH Document 59 Filed 08/16/19 Page 18 of 18 PageID 409



           WHEREFORE, Plaintiff respectfully requests that this Court enter an order

   DENYING Defendants’ Motion to Dismiss and GRANTING Plaintiff all other just

   and equitable relief deemed appropriate.

 Dated: August 16, 2019.

                                              Respectfully submitted,

                                           /s/ David F. Tamaroff              .
                                           David F. Tamaroff, Esq.
                                           Fla. Bar No. 92084
                                           Aiman Farooq, Esq.
                                           Fla. Bar No. 0106351
                                           Morgan & Morgan, P.A.
                                           703 Waterford Way, Suite 1050
                                           Miami, FL 33126
                                           (P): 305-929-1922
                                           (F): 305-929-1941
                                           dtamaroff@forthepeople.com
                                           afarooq@forthepeople.com
                                           Attorneys for Plaintiff

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on August 16, 2019, a true and correct copy of the

 foregoing was filed with the Clerk of the Court using the CM/ECF system and served on

 all counsel of record and those parties receiving notification through the CM/ECF

 system.

                                              /s/ David Tamaroff
                                              David F. Tamaroff, Esq.
